DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 13 July 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amstutz et al. (US 2016/0039006; hereinafter “Amstutz”).
Regarding claim 1, Amstutz teaches a method of manufacturing a part, comprising steps of:
printing the part comprising a first metal (shell 104 is created by an additive manufacturing process, see Fig. 2; see [0023] and [0049]-[0051]), wherein the first metal forms a wall substantially enclosing an interior volume (shell 104 forms a wall 106 surrounding a cavity 118 defined by one or more interior surfaces of the shell 104, see Fig. 2; [0023]-[0027]) and an infill portion within the interior volume of the part (support structure 116, see Fig. 2; [0026]), the infill having a pattern defining structures and space within the interior volume (support structure 116, see Fig. 2; [0026]); and
infiltrating the part with a second metal having a lower melting temperature than the first metal, the second melted metal substantially surrounding the infill patterned structures and filling the space within the interior volume of the part (see [0034]-[0041] and [0048]-[0054]).

Regarding claim 10, Amstutz teaches wherein in the infiltrating step the second metal unimpededly flows through the interior volume (Amstutz does not specify otherwise so the second metal inherently unimpededly flows through the interior volume; see [0034]-[0041] and [0048]-[0054]).

Regarding claim 13, Amstutz teaches wherein the infiltrating step substantially fills empty space within the interior volume (see Fig. 6, [0034]-[0041] and [0048]-[0054]

Regarding claim 14, Amstutz teaches wherein prior to the infiltrating step, comprising a step of forming one or more openings in the wall (aperture 162 through the wall 106 of the shell 104, see Fig. 2; [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amstutz (US 2016/0039006).
Regarding claim 2, Amstutz is silent to wherein printing the part comprises printing one or more channels within and traversing through the interior volume of the part. However, it is the Examiner’s position that one or more channels within and traversing through the interior volume of the part is well known in the art to aid in influencing the thermal state of the part. Furthermore, it would have been obvious to try to one of ordinary skill in the art to incorporate the one or more channels while printing the part to integrate the one or more channels into the part in order to not require providing a separately formed pipe or pipes for the one or more channels.

Regarding claim 3, Amstutz teaches wherein the first metal is steel (see [0051]), but is silent to wherein the second metal is copper. However, Amstutz teaches that the filler material 164 is selected in order to ensure adequate metallurgical bonding with the additive manufactured shell 104 (see [0048]), so it would have been within the purview of one of ordinary skill in the art to determine through routine experimentation an appropriate material for the second metal, such as copper. See MPEP §2144.05(II).

Regarding claim 4, Amstutz teaches wherein the first metal is steel (see [0051]), but is silent to wherein the second metal is magnesium. However, Amstutz teaches that the filler material 164 is selected in order to ensure adequate metallurgical bonding with the additive manufactured shell 104 (see [0048]), so it would have been within the purview of one of ordinary skill in the art to determine through routine experimentation an appropriate material for the second metal, such as magnesium. See MPEP §2144.05(II).

Regarding claim 5, Amstutz teaches where the first metal is titanium (see [0051]), but is silent to wherein the second metal is magnesium. However, Amstutz teaches that the filler material 164 is selected in order to ensure adequate metallurgical bonding with the additive manufactured shell 104 (see [0048]), so it would have been within the purview of one of ordinary skill in the art to determine through routine experimentation an appropriate material for the second metal, such as magnesium. See MPEP §2144.05(II).

Regarding claim 15, Amstutz teaches a source of the fluid filler material 166 above the aperture 162 (see Fig. 5 and [0034]) but is silent to specifically teaching that the volume of the second metal is suspended above the one or more openings. However, it would have been obvious and within the purview of one of ordinary skill in the art to determine how best to hold and secure the second metal, including via suspension above the aperture, in order to deliver second metal during the injection process.

Regarding claim 16, Amstutz is silent to wherein the infiltrating step comprises heating the part with the second metal in a reducing argon atmosphere. However, it is the Examiner’s position that heating the part with the second metal in a reducing argon atmosphere is well known to one of ordinary skill in the art in order to prevent oxidation of the metal during use.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Amstutz as applied to claim 1 above, and further in view of Tobia (US 2019/0240734).
Regarding claim 6, Amstutz is silent to wherein the infill portion is a continuous gyroid geometry.
Tobia teaches that it is known to utilize a gyroid pattern as an infill structure for 3D printed objects in order to provide sufficient object strength (see [0070]-[0071]).
In view of Tobia’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Amstutz to include wherein the infill portion is a continuous gyroid geometry, as taught by Tobia, because it is a known pattern for 3D printed objects used to provide sufficient strength to the object. Furthermore, the substitution of a known element (the infill of Amstutz) for another known element (the gyroid infill of Tobia) would have been obvious with predictable results to one of ordinary skill in the art at the time the invention was filed.

Regarding claim 7, the combination of Amstutz and Tobia is silent to wherein the percent infill is about 50% to about 60% of the interior volume. However, if the percentage infill of the interior volume were too low, it would not provide any additional strength to the structure of the part. On the other hand, if the percentage infill of the interior volume were excessively high, it would be a waste of material and slow down production of the part. Therefore, there must be an optimal percent infill and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to discover it through routine experimentation. See MPEP §2144.05(II).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Amstutz as applied to claim 1 above, and further in view of Ng et al. (US 2017/0014907; hereinafter “Ng”).
Regarding claim 8, Amstutz is silent to wherein the infill portion is an alternating stacked rectangular infill geometry.
Ng teaches brace structures for additively manufactured objects (see abstract) wherein a known pattern is a rectangular pattern (see [0014]).
In view of Ng’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to modify the method of Amstutz to a rectangular infill geometry, as taught by Ng, because it is a known infill pattern for additively manufactured objects. Furthermore, the substitution of a known element (the infill of Amstutz) for another known element (the rectangular pattern of Ng) would have been obvious with predictable results to one of ordinary skill in the art at the time the invention was filed.
Though the combination of Amstutz and Ng is silent to specifically teaching an alternating stacked rectangular infill geometry, absent persuasive evidence to the contrary, an alternating stacked rectangular infill geometry would merely be a matter of choice which a person of ordinary skill in the art would have found obvious at the time the invention was filed.

Regarding claim 9, the combination of Amstutz and Ng is silent to wherein the percent infill is about 50% to about 60% of the interior volume. However, if the percentage infill of the interior volume were too low, it would not provide any additional strength to the structure of the part. On the other hand, if the percentage infill of the interior volume were excessively high, it would be a waste of material and slow down production of the part. Therefore, there must be an optimal percent infill and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to discover it through routine experimentation. See MPEP §2144.05(II).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Amstutz as applied to claim 1 above, and further in view of Holland (US 4,106,408).
Regarding claim 11, Amstutz is silent to applying a protectant on an outside surface of the part before infiltration. 
Holland teaches protecting an outer surface of a cylinder with a lacquer coating to prevent any deposition of copper thereon (2:33-52).
In view of Holland’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Amstutz to include applying a protectant on an outside surface of the part before infiltration, as taught by Holland, because it can be used as a means to prevent unwanted deposition of a material onto a surface. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Amstutz and Holland as applied to claim 11 above, and further in view of Riel (US 3,747,197)
Regarding claim 12, the combination of Amstutz and Holland is silent to wherein the step of applying the protectant comprises coating the outside surface of the part with a stop-braze.
Riel teaches it is known to utilize a braze stop-off coating compound to prevent bonding in areas (se 3:17-32).
In view of Riel’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the combination of Amstutz and Holland to include wherein the step of applying the protectant comprises coating the outside surface of the part with a stop-braze, as taught by Riel, because it is a known coating used to prevent bonding in areas where bonding is not desired. Furthermore, the substitution of a known element (the protectant coating of Amstutz and Holland) for another known element (the braze stop-off coating of Riel) would have been obvious to one of ordinary skill in the art with predictable results at the time the invention was filed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        27 September 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735